Name: 95/480/EC: Commission Decision of 7 November 1995 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  research and intellectual property;  trade;  cooperation policy
 Date Published: 1995-11-18

 Avis juridique important|31995D048095/480/EC: Commission Decision of 7 November 1995 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species (Text with EEA relevance) Official Journal L 275 , 18/11/1995 P. 0024 - 0025COMMISSION DECISION of 7 November 1995 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species (Text with EEA relevance) (95/480/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 thereof, Whereas Commission Decision 93/693/EC (2), as last amended by Decision 94/861/EC (3), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries; Whereas the competent veterinary services of Australia, New Zealand and the Czech Republic have forwarded lists or amendments to lists of semen collection centres officially approved for export of bovine semen to the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 93/693/EC is amended as follows: 1. In part 5, the following semen collection centre in respect of New Zealand is added: 'LIVESTOCK IMPROVEMENT CORPORATION'S SEMEN PRODUCTION CENTRE Palmerston street off State Highway 3 AWAHURI Approval code: NZAB 4` 2. In part 10, the following semen collection centres in respect of the Czech Republic are added: 'ISB HOMOLE Jihocesky chovatel a.s. Dobrovodska 53 370 06 Ceske Budejovice Approval code: ISB CZ 06 ISB VRAT Severoceske sdruzeni chovatelu a.s. U cukrovaru 4 400 21 Usti n. Labem Approval code: ISB CZ 09 ISB LITOBOR Agrovysocina a.s. Horni ulice 30-31 591 01 Zdar nad Sazavou Approval code: ISB CZ 12 ISB MORAVSKY KRUMLOV Plemenari a.s. Optalova 37 637 00 Brno Approval code: ISB CZ 13 ISB STARE MESTO Plemenarske sluzby a.s. Kvitkovice 765 02 Otrokovice Approval code: ISB CZ 14 ISB GRYGOV Genoservis a.s. Jozky Jaburkove 1 771 68 Olomouc Approval code: ISB CZ 15 ISB VLACICE Natural s.r.o. Rubesova 10 120 00 Praha 2 Approval code: ISB CZ 16` 3. A part 12 is added with the following semen collection centre in respect of Australia: 'PART 12 AUSTRALIA GENETICS AUSTRALIA Parwan Park Woolpack Rd Bacchus Marsh VICTORIA 3340 Approval code: 6043` Article 2 This Decision is addressed to the Member States Done at Brussels, 7 November 1995. For the Commission Franz FISCHLER Member of the Commission